Per Curiam.
The defendant (respondent), Leon Paquet, was charged by information with the crimes of arson in the second degree, RCW 9.09.020, and attempted arson in the second degree, under RCW 9.01.070 the general attempt statute. At the close of the state’s case, the defendant’s motion challenging the sufficiency of the evidence was sustained by the trial court. The state has appealed.
The state has assigned error to the trial court’s refusal to admit certain exhibits into evidence and to the trial court’s ruling that the evidence was insufficient to support a verdict of guilty.
In view of our decision recently announced in the case of State v. Spino, ante p. 246, 377 P. (2d) 868 (1962), we do not reach the questions raised by the assignments of error in this case. In the Spino case, we held RCW 9.09.020, the second-degree arson statute, constitutes an arbitrary and unreasonable exercise of the police power because it makes possible the punishment of acts which have no reasonable relation to the harm which the legislation was intended to prevent. Under the authority of that decision, the defendant in the instant case was charged under a statute, RCW 9.09.020, which we have held to be unconstitutional.
The order of dismissal is affirmed.